Exhibit 10.3 August 29, 2007Polaris Holdings, Inc.Suite 120, 2411 Fountainview DriveHouston TX 77057Attention: Ingolf GrindeDear Ingolf,Re: Acquisition & Participation AgreementVelocity Oil & Gas, Inc. (“Velocity”) and Polaris Holdings, Inc. (“Polaris”) executed the above referred Agreement on or about August 8, 2007. 1.The Closing Date was stipulated to be September 1, 2007 (Clause 4). 2.[Deleted] The Seller was to prepare and submit to Buyer for its review the proposed form of assignment at least 5 days prior to the Closing Date (Clause 4, last sentence). [Deleted] "Will be prepared by Dave Tory Sunray" 3.The Buyer was to conduct due diligence and satisfy itself with a review if the technical and commercial data (Clause 6). No data has been received by Velocity and hence couldn’t complete its due diligence by the date (5 days prior to Closing) prescribed. In view of the above facts I propose that we amend the Agreement and make the Closing Date October 1, 2007.Please indicate your agreement by countersigning this letter.Sincerely Yours,/S/ Frank A. Jacobs /S/ Ingolf GrindeFrank A. Jacobs Ingolf GrindePresident and CEO Polaris Holdings, Inc.
